Opinion issued August 19, 2010
 


 
 
 
 
In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-10-00108-CV
———————————
CES
ENVIRONMENTAL SERVICES, INC., Appellant
V.
SEAN EASTON, Appellee

 

 
On Appeal from the 80th District Court 
Harris County, Texas

Trial Court Case No. 2009-41664
 

MEMORANDUM OPINION
The parties have filed an agreed motion to dismiss
the appeal with prejudice.  No opinion
has issued.  Accordingly, we grant the motion and we dismiss the appeal.  Tex. R. App. P. 42.1(a)(2).
We overrule all other pending motions as moot.  We direct the Clerk to issue mandate within
10 days of the date of this opinion.  Tex. R. App. P. 18.1.
PER CURIAM
Panel
consists of Chief Justice Radack and Justices Bland and Sharp.